Citation Nr: 1012384	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-16 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought. 

In that rating decision, the RO also denied other claims 
including for service connection for (1) a left leg 
disorder, (2) a left arm disorder, and (3) a right arm 
disorder.  The Veteran perfected appeals as to all three of 
these claims.  Thereafter, in an August 2006 statement, the 
Veteran withdrew the claims for service connection for a 
left arm disorder and for a left leg disorder.  Also, in a 
Board decision of January 2008, the Board denied the claim 
for service connection for a right arm disorder.  As a 
result of the foregoing, claims for these three disorders 
are not before the Board on appeal at this time. 

In a VA Form 9 filed by the Veteran in January 2006, the 
Veteran had requested a hearing at the RO before a member of 
the Board; however, he subsequently withdrew that request in 
August 2006.


FINDING OF FACT

The competent evidence is against a finding that 
degenerative joint disease of the right knee was present in 
service; or that any current degenerative joint disease of 
the right knee is related to service or service-connected 
disability; or that any arthritis of the right knee 
manifested to a compensable degree within one year of 
separation from active duty.





CONCLUSION OF LAW

Degenerative joint disease of the right knee was not 
incurred in or aggravated by active military service, nor 
may arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 
5103, VA must notify the claimant of any information or 
evidence not of record that is necessary to substantiate the 
claim, as well as what parts of that information or evidence 
VA will seek to provide, and what parts VA expects the 
claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of 
a claim for service connection, so that VA must provide 
notice that a disability rating and an effective date will 
be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove the claim.  In any event, the 
Federal Circuit recently vacated the previous decision by 
the United States Court of Appeals for Veterans Claims 
(Court) 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters between December 2004 and February 2009.  
These documents in combination provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection claim 
on appeal and decided below.  The RO has provided adequate 
notice of how effective dates are assigned.  The claim was 
subsequently readjudicated most recently in an October 2009 
supplemental statement of the case.  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  In any event, the 
claimant has never alleged how any content error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, he has not established prejudicial 
error in the content of VCAA notice.  See Shinseki v. 
Sanders / Simmons, 129 S. Ct. 1696 (2009). 
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received from VA, and VA examination reports.   

Significantly, the Veteran has not identified, and the 
record does not otherwise indicate, that any additional 
evidence exists that has not been obtained and would be 
necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The duty to assist includes the duty to provide a medical 
examination or obtain a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  VA has not afforded the Veteran a VA examination with 
an opinion as to the etiology of his claimed degenerative 
joint disease of the right knee.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
regarding this claim, inquiry as to four factors are for 
consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or 
evidence establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).
 
The Court of Appeals for Veterans Claims (Court) has stated 
that the third element above establishes a low threshold and 
requires only that the evidence "indicates" that there "may" 
be a nexus between the current disability or symptoms and 
the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation. 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, an examination is not needed because the only 
evidence indicating the Veteran "suffered an event, injury 
or disease in service," or otherwise relates any 
degenerative joint disease of the right knee to service, 
consists of his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, in 
which the supporting evidence of record consists only of a 
lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  See also Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
Veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d));  Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid 
in substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless. See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  VA has fulfilled its 
duty to assist the claimant by obtaining identified and 
available evidence needed to substantiate the claim, and, as 
warranted by law.  
 
II.  Analysis 

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004).  However, claims which 
have no support in the record need not be considered by the 
Board, as the Board is not obligated to consider "all 
possible" substantive theories of recovery.  That is, where 
a fully developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a present disability, there can 
be no valid claim for service connection.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and he 
does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2009).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Service treatment records do not contain any evidence 
referable to the claimed degenerative joint disease of the 
right knee.  These records contain no evidence of complaints 
or findings of any injury or disease in service that has 
been associated with any later diagnosed degenerative joint 
disease of the right knee.  A June 1970 examination report 
for the purpose of release from active duty shows that there 
were no abnormal findings pertaining to the lower 
extremities.

The Veteran submitted an application for VA compensation 
benefits in April 1980, claiming benefits for disability 
unrelated to the currently claimed right knee disability on 
appeal here.  In that application, however, the Veteran 
reported that he received treatment after service in August 
1970 for injuries associated with an automobile accident 
that occurred three weeks after discharge from service.  

Medical record evidence on file dated since service includes 
reports of VA examinations, and of VA treatment dated from 
2002 through September 2009.  The first medical evidence of 
right knee pathology is contained in VA treatment records 
dated in 2002.  When seen in June 2002 the veteran reported 
complaints of arthritis and arthralgias including regarding 
fractures involving the right lower extremity resulting from 
injuries due to a 1970 motor vehicle accident.  Current 
complaints made in June 2002 included swelling and stiffness 
in the right knee.

The Veteran was seen in April 2004 for complaints of right 
knee pain.  At that time the treatment provider noted a 
history of status post accident with surgical repair in 
1970.  The impression was right knee pain.

An April 2004 radiology report shows findings of moderately 
severe medial compartment narrowing of the right knee 
suggesting degeneration of the medial meniscus.

VA treatment records in May 2004 contain notations showing 
that the Veteran reported a past medical history of injury 
following a terrible motor vehicle accident occurring within 
two weeks of returning from Vietnam.  He reported that he 
spent the next year in the hospital with multiple surgeries, 
including repair of fracture of the right ankle and right 
tibula/fibula due to a motor vehicle accident in 1970.

The report of a November 2004 VA magnetic resonance imaging 
(MRI) scan of the right knee contains an impression of 
degenerative joint disease at the right knee with an 
extensive tear involving the medial meniscus.

The report of a December 2004 VA physical therapy 
consultation contains a history of right knee pain, with MRI 
showing meniscal tear.  The report contains a problem list 
that included degenerative joint disorder.  The report 
contains a diagnosis of meniscal tear in the right knee.   

On review, while the record shows that the Veteran has 
degenerative joint disease of the right knee as noted in the 
evidence discussed above, the preponderance of the evidence 
is against the finding that this condition is related to 
service as claimed.

Although the Veteran has reported receiving treatment for a 
right leg injury following a motor vehicle accident soon 
after service, there is no indication of any referable right 
knee injury or illness, or symptomatology in the service 
treatment or examination records in service, or at 
discharge.  

After service, there are no medical records showing any 
right knee condition until the VA treatment reports in the 
2000s, beginning in June 2002 when the Veteran reported 
having right knee symptoms. This lengthy period after 
service without treatment is evidence against a finding of 
continuity of symptomatology following service, and it 
weighs heavily against the claim with respect to a nexus 
directly to service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

The VA treatment records show no indication that any of the 
different treating physicians attributed the Veteran's 
degenerative joint disease of the right knee to service.  
There are no opinions on this question, except that of the 
Veteran.  While the Veteran has provided lay evidence of an 
etiological link to service, VA regards lay statements to be 
competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. § 
3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); but see Jandreau v. Nicholson, 492 F.3d1372, 1377 
(Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a 
later diagnosis by a medical professional).  The Veteran's 
opinion in this matter is of little value because the 
determination involves a question that only medical experts 
may address.

Further, there is no competent evidence of any arthritis 
becoming manifested to a compensable degree within one year 
of separation of service.  38 C.F.R. § 3.307, 3.309.

In sum, after considering all the evidence of record, the 
Board finds that the preponderance of the evidence is 
against the claim for service connection for degenerative 
joint disease of the right knee.  Therefore, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for degenerative joint disease of the 
right knee, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


